NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4211-17T3

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

HANSLEE NANCE, a/k/a
LEE LEVANCE,

     Defendant-Appellant.
____________________________

                   Submitted on May 15, 2019 – Decided June 21, 2019

                   Before Judges Koblitz and Currier.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 02-08-1061.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele A. Adubato, Designated Counsel,
                   on the brief).

                   Jennifer Davenport, Acting Union County Prosecutor,
                   attorney for respondent (Kelsey Alina Ball, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Hanslee Nance appeals from a March 31, 2017 order denying

his second petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm because defendant's petition for PCR was time-barred under

Rule 3:22-12(a)(2) and procedurally barred by Rule 3:22-5.

      Defendant was convicted of the 2001 murder of his girlfriend.            On

September 17, 2004, the court sentenced him to fifty-five years in prison, eighty-

five percent of which must be served before he is eligible for parole. We

affirmed on direct appeal. State v. Nance, No. A-1392-04 (App. Div. Jan. 25,

2007) (slip op. at 16). Our Supreme Court denied certification. 190 N.J. 256

(2007). We also affirmed the denial of defendant's first PCR petition. State v.

Nance, A-2663-12 (App. Div. Apr. 20, 2015) (slip op. at 2).

      We reviewed the facts adduced at trial in our decision on direct appeal.

Nance, A-1392-04, slip op. 2-6, and need not repeat them here.

      Defendant raises the following issues on appeal:

            POINT I: FAILURE OF THE PCR COURT TO
            GRANT THE DEFENDANT AN EVIDENTIARY
            HEARING ON HIS CLAIMS OF INEFFECTIVE
            ASSISTANCE OF TRIAL, APPELLATE AND PCR
            COUNSEL WAS ERROR.

            A. LEGAL PRINCIPLES.

            B. FAILURE OF TRIAL, APPELLATE AND PCR
            COUNSEL TO CITE RELEVANT CASE LAW

                                                                         A-4211-17T3
                                        2
            REGARDING   WHEN   AN   ADVERSARIAL
            PROCEEDING COMMENCES AND THE RIGHT TO
            COUNSEL ATTACHES.

            C. FAILURE OF PRIOR COUNSEL TO ARGUE
            THAT THE DECISION IN EDWARDS V. ARIZONA,
            451 U.S. 477 (1981) PROHIBITED THE POLICE
            FROM INTERROGATING MR. NANCE.

            POINT II: THE DEFENDANT'S PCR CLAIMS
            WERE NOT BARRED BY R. 3:22-5 AND R. 3:22-12
            (a)(2).

            POINT III: THE DENIAL OF THE DEFENDANT'S
            REQUEST FOR AN ADJOURNMENT TO FILE A
            PRO SE SUPPLEMENTAL BRIEF WAS ERROR.

      Where the PCR court does not conduct an evidentiary hearing, we review

the PCR judge's determination de novo. State v. Jackson, 454 N.J. Super. 284,

291 (App. Div. 2018). A PCR petitioner carries the burden to establish the

grounds for relief by a preponderance of the credible evidence.           State v.

Goodwin, 173 N.J. 583, 593 (2002). To sustain that burden, the petitioner must

allege and articulate specific facts that "provide the court with an adequate basis

on which to rest its decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

                                        I.

      Defendant argues that he was entitled to an evidentiary hearing regarding

his argument that his trial, appellate and PCR counsel failed to cite relevant case

law, including the United States Supreme Court decision of Edwards v. Arizona,

                                                                          A-4211-17T3
                                        3
451 U.S. 477 (1981), when urging the suppression of the incriminating statement

he gave to law enforcement when he was pending extradition in Louisiana. We

rejected defendant's argument that his statement should have been suppressed

on direct appeal. Nance, A-1392-04, slip op. 10-15. The record reflects trial

counsel specifically referred to Edwards before the trial court.

      We apply the Strickland-Fritz1 standard to a defendant's claims of

ineffective assistance by both trial and appellate counsel. State v. Gaither, 396

N.J. Super. 508, 513 (App. Div. 2007). Rule 3:22-6(d) imposes an independent

standard of professional conduct to PCR attorneys, and thus, their performance

is examined under a different standard than that of trial and appellate counsel.

See State v. Hicks, 411 N.J. Super. 370, 376 (App. Div. 2010). PCR counsel

must "advance all of the legitimate arguments requested by the defendant that

the record will support," R. 3:22-6(d), and "make the best available arguments

in support of them." State v. Rue, 175 N.J. 1, 19 (2002).

      Here, defendant's claim was thoroughly litigated prior to his second PCR

petition. The mere raising of a claim for PCR does not entitle the defendant to

an evidentiary hearing. State v. Cummings, 321 N.J. Super. 154, 170-71 (App.


1
  Strickland v. Washington, 466 U.S. 668, 687-88 (1984); State v. Fritz, 105
N.J. 42, 58 (1987) (adopting the Strickland test in New Jersey).


                                                                        A-4211-17T3
                                        4
Div. 1999). Instead, Rule 3:22-10(b) provides that a defendant is entitled to an

evidentiary hearing on a PCR petition if he establishes a prima facie case in

support of PCR. A "prima facie case" requires a defendant to "demonstrate a

reasonable likelihood that his or her claim, viewing the facts alleged in the light

most favorable to the defendant, will ultimately succeed on the merits," ibid.,

and must be supported by "specific facts and evidence supporting his

allegations." State v. Porter, 216 N.J. 343, 355 (2013). "In order for a claim of

ineffective assistance of counsel to entitle a PCR petitioner to an evidentiary

hearing, 'bald assertions' are not enough—rather, the defendant 'must allege

facts sufficient to demonstrate counsel's alleged substandard performance.'"

State v. Jones, 219 N.J. 298, 311-12 (2014) (quoting Porter, 216 N.J. at 355).

Defendant did not establish such a prima facie case.

                                        II.

      "[A] prior adjudication on the merits ordinarily constitutes a procedural

bar to the reassertion of the same ground as a basis for post-conviction review."

State v. Preciose, 129 N.J. 451, 476 (1992). "A prior adjudication upon the

merits of any ground for relief is conclusive whether made in the proceedings

resulting in the conviction or in any post-conviction proceeding brought

pursuant to this rule or prior to the adoption thereof, or in any appeal taken from


                                                                          A-4211-17T3
                                        5
such proceedings." R. 3:22-5. PCR proceedings are not an opportunity to re-

litigate claims already decided on the merits in prior proceedings. State v.

McQuaid, 147 N.J. 464, 483 (1997); R. 3:22-5. Thus Rule 3:22-5 precludes our

consideration of defendant's arguments.

      He is also precluded by Rule 3:22-12(a)(2), which imposes a strict time

limitation on the filing of a second PCR petition, requiring a defendant to file

within one year of:

            (C) [T]he date of the denial of the first or subsequent
            application for [PCR] where ineffective assistance of
            counsel that represented the defendant on the first or
            subsequent application for [PCR] is being alleged.

      The Supreme Court consciously "amended Rule 1:3-4, Rule 3:22-4(b),

and Rule 3:22-12 to preclude enlargement or relaxation" of those rules in 2009

and 2010. Jackson, 454 N.J. Super. at 287.

      Defendant failed to comply with the time limitation under Rule 3:22-

12(a)(2). Defendant's first PCR petition was denied in 2012. This second

petition was filed on August 7, 2015, three years after his first petition was

denied. His petition is thus time-barred pursuant to Rule 3:22-12.




                                                                       A-4211-17T3
                                       6
                                       III.

    Finally, defendant argues the PCR judge erred by denying his request for

an adjournment to file a supplemental pro se brief. A trial court's denial of an

adjournment request is reviewed under a deferential standard for abuse of

discretion.   State v. Miller, 216 N.J. 40, 65 (2013).          "A motion for an

adjournment implicates a trial court's authority to control its own calendar," and

courts have broad discretion on such matters.           Ibid.   The denial of an

adjournment request "will not lead to reversal unless it appears from the record

that the defendant suffered manifest wrong or injury." State v. Hayes, 205 N.J.

522, 537 (2011) (quoting State v. Doro, 103 N.J.L. 88, 93 (1926)).

    Here, the Office of the Public Defender was assigned to represent defendant

on his PCR petition in August 2015.           In March 2017 defendant sought an

adjournment to prepare a supplemental pro se brief, claiming his papers had

been destroyed in the jail. It was within the court's discretion to deny an

adjournment, given the passage of time and defendant's representation by

counsel.

    Affirmed.




                                                                         A-4211-17T3
                                        7